Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites the limitation, “communicate storage information for a row of the volatile memory from an array to a register based at least in part on the activate command being associated with the row”.
Claim 10 recites the limitation, “communicate storage information for a row of the volatile memory from an array to a register based at least in part on the activate command being associated with the row”.
Claim 20 recites the limitation, “communicate storage information for the row of the volatile memory from a first array to a first register based at least in part on the activate command”.
Said limitations are taught by the specification as originally filed.  Said limitations in combination with the other recited limitations, are not taught or suggested by the prior art of record.
For example, Eckert et al. (US 2018/0365167) teaches an activate command that moves a row of data from a memory array into a row buffer.  Walker et al. (US 2017/0322726) teaches the use of read/write and activate commands.  However, neither teach the following limitation along with other recited limitations of, an interface controller operable to cause the apparatus to: “communicate storage information for the row of the volatile memory from a first array to a first register based at least in part on the activate command”.  
Claims 2-9, 11-19 and 21-22 depend from claims 1, 10 and 20 and are considered allowable for at least the same reasons as said claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139